Citation Nr: 1009669	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-26 479 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Validity of debt for period from November [redacted], 2004 to April 
[redacted], 2006 based on fugitive felon status.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served from February 1979 to February 1983.  
This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of the VA 
Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the validity of debt for period 
from November [redacted], 2004 to April [redacted], 2006 based on fugitive 
felon status.  

In the August 2006 VA and SSA Prisoner Computer Match record, 
it was shown that the appellant was confined to the Smith 
County jail in Tyler, Texas on April [redacted], 2006.  In July 2007 
correspondence, the appellant was informed that because of 
his incarceration at the Smith County jail following a felony 
conviction his compensation benefits were being reduced to 
$56, effective June 3, 2006.  In October 2007, the RO was 
informed that the appellant was confined to the Smith County 
jail on April [redacted], 2006 for a felony, he was transferred to 
another unit on August [redacted], 2006 and released on July [redacted], 2007 
on parole status.  

A VA OIG warrant information record revealed that on November 
[redacted], 2004 a warrant was issued by the Smith County 911 
Communications District in Tyler, Texas for the appellant for 
traffic offenses.  The warrant information record cites the 
appellant's social security number but the date of birth is 
listed as May [redacted], 1984.  The warrant information record 
showed that the appellant was arrested on March [redacted], 2005.

In January 2008 correspondence, the appellant was informed 
that the VA was advised by law enforcement authorities that 
he had been identified as a fugitive felon because of an 
outstanding warrant.  The letter noted that the warrant was 
issued by Smith County 911 in Tyler, Texas and issued on 
November [redacted], 2004.  In January 2008, the appellant related 
that he was not a fugitive felon and never had been.  

In an April 2008 report of contact, the RO was informed that 
a warrant was issued on November [redacted], 2004 and that the 
appellant was arrested on March [redacted], 2005.  It was noted that 
another warrant under the same number was issued in error on 
March [redacted], 2005, while the appellant was in jail.  On April [redacted], 
2006, a warrant under the same number was issued for 
violation of probation and the appellant was arrested on that 
day.  It was noted that a revocation warrant was issued under 
the same number on April [redacted], 2006, while the appellant was 
incarcerated and that he was released to the Texas Department 
of Criminal Justice on August [redacted], 2006.  It was further noted 
that the appellant was jailed continuously from April [redacted], 2006 
to August [redacted], 2006.  

In his April 2008 notice of disagreement, the appellant 
related that the warrant [redacted] was issued on November 
[redacted], 2004 and was cleared by arrest on March [redacted], 2005.  He 
related that he obtained bail and was released shortly after 
midnight the following day.  The appellant related that by 
VA's definition of fugitive felon he was not fleeing law 
enforcement.  He noted that had the sheriff's office informed 
him, his attorney or bonding company he would have addressed 
the matter immediately.  According to the appellant, he had 
no idea a warrant had been issued.  

The Board notes that the RO has found that the overpayment of 
debt for the period of November [redacted], 2004 to April [redacted], 2006 is 
valid.  The RO has related that on November [redacted], 2004 a 
warrant was issued for the appellant's arrest as a fugitive 
felon and he was arrested on March [redacted], 2005.  The RO related 
that the period of overpayment of debt dated from November 
[redacted], 2004 to April [redacted], 2006 was based upon the time that the 
warrant was established to the time that the warrant was 
cleared.  

Although the RO has deemed the appellant a fugitive felon 
during the time at issue, they have not established a basis 
for this finding.  Pursuant to 38 C.F.R. § 3.665(n), 
compensation is not payable on behalf of a veteran for any 
period during which he or she is a fugitive felon.  For 
purposes of this section, the term fugitive felon means a 
person who is a fugitive by reason of: (i) Fleeing to avoid 
prosecution, or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, which is a 
felony under the laws of the place from which the person 
flees; or (ii) Violating a condition of probation or parole 
imposed for commission of a felony under the Federal or State 
law.  Here, the Board finds that a remand is warranted so 
that the RO can explain the basis of determining that the 
appellant was a fugitive felon during the time in question.  
As such, the RO is instructed to follow the directives below.  

Accordingly, the case is REMANDED for the following action:

The RO is to explain the determination 
that the appellant was a fugitive felon 
for the period of time in question.  In 
this regard, the RO should address: (1) 
was there established proof that the 
appellant was fleeing to avoid 
prosecution, or custody or confinement 
after conviction (2) was there any proof 
that the appellant had knowledge of the 
warrant issued against him, and (3) was 
the appellant on probation or parole at 
the time at issue for a commission of a 
felony, if so for what offense.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


